COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       In the Interest of J.M.H., a child

Appellate case number:     01-12-00793-CV

Trial court case number: 2011-67740

Trial court:               309th District Court of Harris County

        On August 22, 2012, appellant Victor Charles filed an affidavit of indigence in the trial
court in the above-referenced appeal. On August 24, 2012, the district clerk timely filed a
contest to the affidavit. See TEX. R. APP. P. 20.1(e). The trial court was required to sign an order
on the contest within 10 days of the date that the contest was filed, by September 4, 2012, unless
the time was extended. 1 See TEX. R. APP. P. 20.1(i)(4). The trial court signed an order sustaining
the contest on September 4, 2012, and therefore the order sustaining the contest was timely.

         Appellant did not file a challenge in this Court to the trial court’s order. See TEX. R. APP.
P. 20.1(j)(1) (“If the trial court sustains a contest, the party claiming indigence may seek review
of the court’s order by filing a motion challenging the order with the appellate court without
advance payment of costs.”), (2) (“The motion must be filed within 10 days after the order
sustaining the contest is signed, or within 10 days after the notice of appeal is filed, whichever is
later.”). The notice of appeal in this case was filed on August 22, 2012, and the order sustaining
the contest was signed on September 4, 2012. Therefore, appellant had until September 14, 2012
to file a motion with this Court challenging the trial court’s order sustaining the contest.
Appellant did not timely file such a motion. See TEX. R. APP. P. 20.1(j). The required filing fee
is now due.

        It is ORDERED that appellant, Victor Charles, pay the filing fee of $175.00 to this Court
no later than 10 days from the date of this order, or the appeal will be dismissed. See TEX. R.
APP. P. 5 (requiring payment of fees in civil cases unless indigent); see also TEX. GOV’T CODE
ANN. §§ 51.207, 51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2011) (listing fees in court
of appeals); Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts
of Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138


1      Ten days from August 24, 2012 is Monday, September 3, 2012, a holiday, and therefore
       the time was extended to Tuesday, September 4, 2012. See TEX. R. CIV. P. 4.
(Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1) (listing fees in court of appeals);
see also TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal of case).

       Appellant is ORDERED to file within 30 days of the date of this order proof that
appellant has paid or made arrangements to pay the clerk’s fee for preparing the clerk’s record or
this Court may dismiss the appeal for want of prosecution. See TEX. R. APP. P. 37.3(b); 42.3(b).

       Appellant is ORDERED to file within 30 days of the date of this order proof that
appellant has paid or made arrangements to pay the court reporter for preparing the record, or
this Court may consider and decide those issues and points that do not require a reporter’s
record. See TEX. R. APP. P. 37.3(c).

       It is so ORDERED.

Judge’s signature: /s/ Justice Rebeca Huddle
                    Acting individually  Acting for the Court


Date: November 27, 2012